Potter, Chief Justice,
(concurring). I concur in the conclusion that to the extent of the provision of the statute in question with relation to restaurants it is unconstitutional for the reasons stated, but I go further than that. It is contended that the entire statute is void because of each of the exceptions named in Section 2, and I think that matter should be pass'ed upon and that the whole question of the constitutionality of the statute is before us for consideration and decision. The objection to the statute upon which its provisions as to restaurants are held invalid applies also to the provision therein relating to hotels. But in other respects the statute, in my opinion, is a valid exercise of legislative power and is a valid and constitutional statute. The provision of the statute that it shall not apply to telephone offices or exchanges employing three females or less may be based, I think, upon a reasonable ground, and the classification in that respect could not be held unreasonable and would not invalidate the statute. The statute, in my opinion, might, without being unconstitutional for that reason, have excluded hotels and restaurants, and therefore the provision with reference to hotels and restaurants may be separated from the remainder of the statute, and that part held and declared to be invalid without affecting the validity or constitutionality of the remainder of the statute. And I do not think the exception as to hotels and restaurants renders the provisions of the act or statute as do employment in other pursuits or establishments invalid. I hold, therefore, that while the statute must be held invalid so far as it regulates the employment of females in hotels and restaurants, it is in all other respects valid and constitutional.